Citation Nr: 1223668	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1972.  He died in September 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the appellant testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is in the claims file.  In September 2010, the Board remanded this matter for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  She contends that the Veteran was exposed to herbicides, including Agent Orange, while stationed in Thailand; and that this inservice herbicide exposure was the cause of the Veteran's fatal conditions (malignant neoplasm lung, obstructive jaundice, chronic obstructive pulmonary disorder, and congestive heart failure).  

After reviewing the claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist the appellant.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

A May 2012 report of contact noted the appellant's contention that the Veteran had been treated from 1990 to 2007 at the VA medical center in Columbia, South Carolina, and that these treatment records were relevant to the claim on appeal.  VA treatment records currently in the claims file do not appear to cover from January 1990 to September 2003.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the RO must attempt to obtain the Veteran's available VA treatment records from January 1990 to September 2003.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in areas other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's alleged exposure.  See VBA Fast Letter 09-20 (May 6, 2009).  

Pursuant to the Board's September 2010 remand, the RO was directed to forward a verification request to the JSRRC.  An April 2012 memorandum indicates that the RO did attempt to complete this request as required under the Board's remand.  It determined, however, that the JSRRC could not verify the Veteran's herbicide exposure without additional information, including the Veteran's unit of assignment.

In May 2012, the appellant submitted additional pertinent evidence in support of her claim.  The newly submitted evidence included an inservice performance report on the Veteran, dated from January 4, 1971 to February 16, 1972, which indicates that he was assigned during this time frame to the 635 Munitions Maintenance Squadron at U-Tapao Airfield, Thailand (PACAF).  In light of this new evidence, the RO must send a follow up inquiring to the JSRRC, as the newly acquired evidence will now permit the required verification attempt.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as a waiver of RO consideration of this new evidence was not received, the RO must be given an opportunity to review these additional records and issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's available treatment records, from January 1990 to September 2007, from the VA medical center in Columbia, South Carolina.  

If these records cannot be obtained, a letter should be sent to the appellant informing her of the steps taken to obtain the records, listing alternative sources, and requesting that she furnish any such records in her possession or to identify the possible location of such records.

2.  Compile a list of the Veteran's service dates and locations as well as the appellant's contentions regarding exposure to herbicides in service, including specifically service from January 4, 1971 to February 16, 1972, while assigned to the 635 Munitions Maintenance Squadron at U-Tapao Airfield, Thailand (PACAF).  

Forward this information to the JSRRC and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2011).   

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal, including consideration of all new evidence received since the May 2012 supplemental statement of the case.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



